JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00173-CR

                               OLIVER HUGHES, Appellant

                                           V.

                             THE STATE OF TEXAS, Appellee

     Appeal from the 339th District Court of Harris County. (Tr. Ct. No. 1348998).

         This case is an appeal from the final judgment signed by the trial court on
February 21, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that this decision be certified below for observance.

Judgment rendered March 26, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Keyes.